ACCEPTED
                                                                                                     14-14-00394-CR
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                                1/7/2015 11:46:53 AM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK


                         IN THE COURT OF APPEALS
               FOR THE FOURTEENTH SUPREME JUDICIAL DISTRICT
                         AT HOUSTON, TEXAS                                         FILED IN
                                                                            14th COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                            1/7/2015 11:46:53 AM
ROBERT LUCHES PARISH                                 §
                                                                            CHRISTOPHER A. PRINE
                                                                                     Clerk
       Appellant                              §

                                              §                      No. 14-14-00394-CR


VS                                            §

THE STATE OF TEXAS                            §

       Appellee                               §

       MOTION FOR EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW ROBERT LUCHES PARISH, the Appellant herein, and moves the Court
for an extension of time to file Appellant’s Brief in this Cause, and in support thereof would
show the Court as follows:

                                              I.

       The Appellant in this Cause was convicted in the 178th District Court of Harris County,
Texas in Cause No. 1416134 and 1416135. Appellant’s Brief is due on or before January 5,
2015.

                                              II.

Counsel has been advised by the Appellant, that he has additional issues he wants addressed in
his Appellate brief. Appellant is in the process of developing those issues, and has advised
counsel that he will forward them in a letter to counsel. Counsel has not yet received the letter
from Appellant that list the issues he wants raised.

       Appellant is hereby requesting an extension of time to file Appellant’s Brief until
February 5, 2015. This request is made in the interest of justice, and not for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant’s in
this Cause until February 5, 2015.
                                                            RESPECTFULLY SUBMITTED,




                                                            /S/ Wilford A. Anderson
                                                            WILFORD A. ANDERSON
                                                            Attorney For Appellant
                                                            708 Main Street, Suite 790
                                                            Houston, Texas 77002
                                                            Tel (713) 229-0511
                                                            Fax (713) 229-8269
                                                            SBN 01232300


                               CERTIFICATE OF SERVICE

       As Attorney of Record for Appellant, I do hereby certify that a true and correct copy of
the above and foregoing document was this date provided to the State of Texas.

       Date: January 5, 2015

                                                            /S/ Wilford A. Anderson
                                                            Wilford A. Anderson